Exhibit 10.1

 

SECOND AMENDMENT TO STANDARD INDUSTRIAL LEASE AGREEMENT

 

 

THIS SECOND AMENDMENT TO STANDARD INDUSTRIAL LEASE AGREEMENT (this "Second
Amendment"), is made as of January 23, 2020, by and between FREMONT BUSINESS
CENTER, LLC, a Delaware limited liability company ("Landlord"), and INTEST
SILICON VALLEY CORPORATION, a Delaware corporation ("Tenant").

 

 RECITALS

 

A.     Landlord is the successor-in-interest to Columbia California Warm Springs
Industrial, LLC, a Delaware limited liability company, as owner of that certain
building located at 47777 Warm Springs Boulevard, Fremont, California
("Building") and is the "Landlord" under that certain Standard Industrial Lease
Agreement dated January 9, 2012 ("Original Lease"), as amended by that certain
First Amendment to Standard Industrial Lease Agreement dated November 18, 2016
(collectively the "Lease"), entered into with Tenant for certain space
comprising approximately fifteen thousand seven hundred forty-six (15,746)
rentable square feet in the Building, as described more fully in the Lease
("Premises").

 

B.     Landlord and Tenant desire to further amend the Lease on the terms and
conditions provided below.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.     Incorporation of Recitals. All of the recitals set forth above are hereby
incorporated by reference in this Second Amendment.

 

2.     Definitions. All capitalized terms not otherwise defined in this Second
Amendment herein shall have the meaning ascribed to them in the Lease.

 

3.     Term. Notwithstanding any provision to the contrary contained in the
Lease, the term of the Lease shall be extended for a period of sixty-one (61)
months commencing on November 1, 2020, and expiring on November 30, 2025 ("2020
Extended Term").

 

4.     Base Rent. Notwithstanding any provision to the contrary contained in the
Lease, Base Rent payable during the 2020 Extended Term shall be as follows:

 

MONTHS

RATE PER SQ. FT.

PER MONTH

MONTHLY BASE RENT

11/1/20 - 11/30/20

$0.0000

$ 0.00

12/1/20 - 10/31/21

$1.3500

$21,257.10

11/1/21 - 10/31/22

$1.3905

$21,894.81

11/1/22 - 10/31/23

$1.4322

$22,551.66

11/1/23 - 10/31/24

$1.4752

$23,228.21

11/1/24 - 10/31/25

$1.5194

$23,925.05

11/1/25 - 11/30/25

$1.5650

$24,642.80

 

Base Rent payable under the Lease prior to the commencement of the 2020 Extended
Term shall be as set forth in the Lease.

 

 

--------------------------------------------------------------------------------

 

 

5.     Additional Rent. During the 2020 Extended Term, Tenant shall continue to
be responsible for all Additional Rent under the Lease, including, but not
limited to, Tenant's Proportionate Share of Operating Expenses (including
Landlord's cost to insure the Project), Taxes, and for all utilities consumed
within the Premises, all as set forth in and pursuant to the terms of the Lease.

 

6.     Premises "As-Is". Landlord shall have no obligation to prepare the
Premises for Tenant’s continued occupancy or provide an improvement allowance,
it being acknowledged and agreed that Tenant is currently in possession of the
Premises as Tenant under the Lease. Tenant accepts the Premises in their "as-is"
condition.

 

7.     California Certified Access Specialist Inspection. Pursuant to the
requirements of California Civil Code Section 1938, Landlord hereby notifies
Tenant that the Premises have not been inspected by a California Certified
Access Specialist (a "CASp"). As required by California Civil Code Section
1938(e), Tenant is hereby notified that:

 

"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or Landlord may not prohibit the Tenant or Tenant from obtaining
a CASp inspection of the subject premises for the occupancy or potential
occupancy of the Tenant or Tenant, if requested by the Tenant or Tenant. The
parties shall mutually agree on the arrangements for the time and manner of the
CASp inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises."

 

Should Tenant elect to have the Premises inspected by a CASp (the "Inspection"),
the Inspection will be at Tenant’s sole cost and expense, limited to the
Premises and must be performed by a CASp who has been approved or designated by
Landlord prior to the Inspection or by a CASp. Any Inspection must be performed
in a manner which reasonably minimizes the disruption of business activities at
the Building and at a time mutually convenient to Landlord and Tenant. Landlord
reserves the right to be present during the Inspection. Tenant agrees to: (i)
promptly provide to Landlord a copy of the report or certification prepared by
the CASp (the "Report"), (ii) keep the information contained in the Report
confidential, except to the extent required by law or to the extent disclosure
is needed in order to complete any necessary modifications or improvements
required to comply with all applicable accessibility standards under state or
federal law as well as any other improvements or alterations required by the
Report or that may be otherwise required to comply with applicable Laws or
accessibility requirements (the "Access Improvements"). In the event there is a
need to perform Access Improvements as a result of a CASp inspection performed
at Tenant's election, Tenant agrees that it will diligently complete all such
Access Improvements, at its sole cost and expense, in accordance with plans
approved by Landlord pursuant to the Lease. This Section only applies to the
Access Improvements that are required as a result of a CASp inspection performed
at Tenant's election, and does not in any way amend or modify any other repair,
maintenance, compliance with law or other obligation of Landlord or Tenant under
the Lease.

 

2

--------------------------------------------------------------------------------

 

 

8.     Notices. Payments of Rent and other payments due under the Lease, and
notices to be delivered pursuant to the Lease, shall be paid or addressed, as
applicable, as set forth in, and pursuant to the provisions of, Section 22.21 of
the Original Lease. Notwithstanding the foregoing, Basic Lease Provisions, Items
1 and 2 are hereby deleted in their entirety and replaced as follows:

 

Basic Lease Provision – Item 1:

 

Landlord’s Address (for notices):     Fremont Business Center, LLC

c/o CIP Real Estate

19762 MacArthur Blvd., Suite 300

Irvine, California 92612-2498

 

Landlord’s Address (for Rent):         Fremont Business Center, LLC

c/o CIP Real Estate

19762 MacArthur Blvd., Suite 300

Irvine, California 92612-2498

 

Basic Lease Provision – Item 2:

 

Tenant’s Address (for notices):         inTest Silicon Valley Corporation

47777 Warm Springs Boulevard

 

9.     Brokers. Landlord and Tenant acknowledge that CIP Real Estate Property
Services (the "Landlord's Broker") represented Landlord in this transaction and
Newmark Knight Frank (the "Tenant's Broker") represented Tenant in this
transaction. Landlord agrees to pay Landlord's Broker and Tenant's Broker any
commission that may be due pursuant to a separate written agreement between
Landlord and the Landlord's Broker and the Tenant's Broker. Landlord and Tenant
each represent and warrant to each other that it has not had any dealing with
any other real estate broker or finder with respect to this Second Amendment and
agree to hold each other harmless from and against any and all damages, costs,
expenses resulting from any claim(s) for a brokerage commission or finder’s fee
that may be asserted against either of them by any broker or finder (other than
Landlord's Broker and/or Tenant's Broker) with whom the other has dealt or with
whom such other broker or finder claims to have dealt with.

 

10.    No Defaults. Neither Landlord nor Tenant are aware of (a) any defaults of
Landlord or Tenant under the Lease, (b) any existing conditions, which upon
giving notice or lapse of time or both would constitute a default under the
Lease, or (c) any offsets or credits against the payment of Rent due Landlord
under the Lease.

 

3

--------------------------------------------------------------------------------

 

 

11.     Authority. Each party hereto and the person signing below warrant that
the person signing below on such party’s behalf is authorized to do so and to
bind such party to the terms of this Second Amendment.

 

12.     Severability. If any term or provision of this Second Amendment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Second Amendment or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby, and each term and provision of this Second Amendment shall be valid and
enforced to the fullest extent permitted by law.

 

13.    Counterparts; Facsimile. This Second Amendment may be executed in
counterparts, each of which shall be an original and all of which counterparts
taken together shall constitute one and the same agreement. This Second
Amendment may be executed via facsimile (including as a .pdf which may be
delivered electronically via e-mail) which facsimile (or .pdf) signature shall
be as binding as an original.

 

14.     Affirmation of Lease/Amendment Controlling. Except as specifically
amended and modified by this Second Amendment, the Lease is hereby affirmed and
remains in full force and effect. In the event of any conflict between the terms
of this Second Amendment and the Lease, the terms and conditions of this Second
Amendment shall prevail.

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment on
the date first set forth above.

 

 

LANDLORD:

 

FREMONT BUSINESS CENTER, LLC,

a Delaware limited liability company

 

 

By:      /s/ Eric Smyth               
Name: Eric Smyth
Title:   Authorized Signatory

 

 

TENANT:

 

INTEST SILICON VALLEY CORPORATION,

a Delaware corporation

 

By:      /s/ Hugh T. Regan, Jr.          

Name: Hugh T. Regan, Jr.

Its:       CFO

 

4

--------------------------------------------------------------------------------

 

 

CONSENT OF GUARANTOR

 

The undersigned hereby consents to this Second Amendment and acknowledges and
affirms that its guaranty of the full, faithful and timely payment and
performance by Tenant of all the payments, covenants and other obligations of
Tenant under or pursuant to the Lease, as amended hereby, shall continue in full
force and effect.

 

 

INTEST CORPORATION,

a Delaware corporation

 

By:      /s/ Hugh T. Regan, Jr.               

Name: Hugh T. Regan, Jr.

Its:       CFO

 

 

5